UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 August10, 2012 Date of Report (Date of earliest event reported) HESKA CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-22427 77-0192527 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3760 Rocky Mountain Avenue Loveland, Colorado 80538 (Address of principal executive offices, including zip code) (970) 493-7272 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): []Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. The information in this Current Report is being furnished and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended. OnAugust 10, 2012, Heska Corporation announced its financial results for the quarter ended June 30, 2012 and certain other information.A copy of the press release announcing these financial results and certain other information is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (c)Exhibits. The following exhibit is furnished with this report on Form 8-K: 99.1Press Release datedAugust 10, 2012. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HESKA CORPORATION a Delaware corporation Dated:August 10, 2012 By: /s/Jason A. Napolitano Jason A. Napolitano Executive Vice President, Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit Number Description Press Release datedAugust 10, 2012
